     Case 4:02-cr-00282-WTM-CLR Document 75 Filed 09/24/20 Page 1 of 3




                   IN THE UNITED       STATES DISTRICT COURT PGR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                   CASE NO. 4:02CR00282-1


Antonio Decore Samuel,
       Defendant


                                       ORDER


       On   August      23,    2019,   this    Court    denied     Defendant's           First

Step Act motion after finding that the Act did not reduce                                  his

statutory penalties and that he was, therefore, not entitled to

relief under the Act. On August 18, 2020, the Eleventh Circuit

vacated      this       Court's     order      and      remanded       the        case     for

reconsideration given the Circuit's decision in United States v.

Jones, 962 F.3d 1290 (2020).

       In    Jones,     the    Eleventh      Circuit    held    that     a    defendant's

eligibility for         a     First Step Act sentence           reduction         initially

hinges      on   whether      a   defendant     was    sentenced    for       a    "covered

offense," as defined by the First Step Act. Further, the Circuit

held that, when making the "covered-offense" determination, the

drug-quantity finding             that triggered       the statutory penalty for

the    offense     of   conviction      is    the     pertinent    drug      quantity       to

consider, rather than the quantity of drugs considered relevant

conduct for guideline calculation purposes.

       In    the    instant       matter,     the     Circuit    found       that,       since

Defendant pled guilty to an offense involving 5 grams or more of

crack cocaine, his offense of conviction is a "covered offense,"
     Case 4:02-cr-00282-WTM-CLR Document 75 Filed 09/24/20 Page 2 of 3

Honorable William T. Moore, Jr.
RE; SAMUEL, Antonio Decore
Order on Motion
Page 2

which now carries a statutory penalty of not more than 20 years

of     imprisonment         and        no    mandatory        minimum.          21     U.S.C.   §

841(b)(1)(C) (2019).

        Defendant was sentenced on April 16, 2003, to a term of 262

months of imprisonment for his possession of approximately 143.9

grams of crack cocaine. The imposed sentence was at the bottom

of the then-applicable advisory guideline range of 262 months to

327 months and          well within the then-applicable statutory range

of not less than 5 years nor more than 40 years of imprisonment.

        At the time of sentencing.                      Defendant had two drug-related

felony convictions as an adult and was, therefore, classified as

a     career     offender.        In    addition,         Defendant    had       three      prior

juvenile adjudications for felony offenses and one misdemeanor

offense involving his possession of a loaded handgun at school.

At the time of his commission of his federal offense. Defendant

was     under     state     parole          supervision       and    had    recently         been

released       from    imprisonment.          Defendant       has    been       in    continuous

custody since          July 17, 2002, due to a                revocation of the state

parole term and the term of imprisonment imposed by this Court.

        Given    the    mandate        from       the    Eleventh    Circuit,         the   Court

finds that Defendant's revised total offense level is 32, with a

criminal        history     category         of     VI,    resulting       in    an     advisory

guideline range of 210 months to 240 months of imprisonment.

       The Court has carefully reviewed all aspects of Defendant's

case,    as    well    as   the   18    U.S.C. § 3553(a)            factors.         Pursuant   to
  Case 4:02-cr-00282-WTM-CLR Document 75 Filed 09/24/20 Page 3 of 3

Honorable William T. Moore, Jr.
RE: SAMUEL, Antonio Decore
Order on Motion
Page 3

the   First     Step    Act,     the     Court      hereby       reduces    Defendant's

sentence of 262 months          to a   term of 240 months. The Court finds

that a sentence of 240 months as to Defendant is sufficient, but

not   greater    than       necessary,      to    comply       with   the   purposes   of

sentencing      set    forth     at    18        U.S.C.    §    3553(a).     All   other

provisions      of    the    Court's     April      16,    2003,      sentencing   order

remain in place.

      SO ORDERED this                    day of September, 2020.




                                 WILLIAM T. MOORE, JI
                                 JUDGE, U.S. DISTRICT COURT
